Citation Nr: 9909177	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disability, other than essential hypertension.

2. Entitlement to service connection for gastrointestinal 
disability to include a gastric ulcer, reflux esophagitis, 
a hiatal hernia and gastritis.

3.  Entitlement to secondary service connection for bilateral 
otitis media.

4. Entitlement to an increased rating for chronic sinusitis, 
currently evaluated as 30 percent disabling.

5. Entitlement to an increased rating for lumbar 
intervertebral disc syndrome, currently evaluated as 10 
percent disabling.

6. Entitlement to an increased (compensable) evaluation for a 
medial meniscus tear, right knee.

7. Entitlement to an increased (compensable) evaluation for 
tendonitis of the right elbow.  

8. Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to June 
1971 and from August 1978 to August 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the RO which 
denied service connection for a right elbow disability; 
granted service connection for a herniated disc L 4-5, which 
was assigned a 10 percent evaluation, effective September 1, 
1994; and granted service connection for sinusitis, which was 
assigned a noncompensable evaluation, effective September 1, 
1994.  In a rating decision of March 1995, the RO denied 
service connection for a right knee disorder and for stress 
urinary incontinence.  Service connection was granted for 
migraine headaches which was assigned a noncompensable 
evaluation, effective September 1, 1994.  In a rating action 
of July 1995, the RO granted service connection for 
tendonitis of the right elbow and a right knee medial 
meniscus tear which were each assigned noncompensable 
evaluations, effective September 1, 1994.  Service connection 
was also granted for stress urinary incontinence, which was 
assigned a 10 percent evaluation, effective September 1, 
1994.  A 10 percent evaluation was also assigned for migraine 
headaches, effective September 1, 1994.  In a rating decision 
of April 1997, the RO denied service connection for otitis 
media and gastrointestinal disorders and for chronic cardiac 
disability causing chest pain, including an atrial septal 
defect.  In this rating action, the RO also assigned a 10 
percent evaluation for sinusitis, effective September 1, 
1994.

In a decision of January 1998, the Board granted a 40 percent 
rating for stress urinary incontinence and remanded for 
further development all the other issues certified for 
appeal.  (The requested development included attempting to 
obtain the medical records from the veteran's first period of 
active service.  In February 1998, the RO contacted the 
National Personnel Records Center (NPRC) in regard to this 
matter.  In June 1998, the NPRC responded, essentially, that 
the records were never received at that facility.)  
Ordinarily a response such as this would not end the 
requirement that the RO continue to search for service 
medical records for the initial period of the veteran's 
service.  Dixon v. Derwinski, 3 Vet. App. 261(1992).  
However, in this case there are only two issues now before 
the Board based on claims of primary service connection.  The 
Board is in a position to take favorable action on one of 
these issues at the current time.  The other issue turns 
primarily on the presence or absence of acquired 
cardiovascular pathology other than essential hypertension at 
the current time.  As such, the Board has determined, in this 
particular case, that there would be no prejudice to the 
veteran in proceeding with a decision on these issues without 
the service medical records from the former period of 
service.  

In a July 1998 rating action the RO affirmed all of the 
previously assigned ratings for the service-connected 
disorders at issue in this appeal, with the exception of the 
rating for sinusitis.  That rating was increased from 10 
percent to 30 percent disabling, effective September 11, 
1994, the day following discharge from service.  

The issues listed on the title page of this decision are 
before the Board for appellate consideration at this time.  
For reasons made evident below, the issues of secondary 
service connection for bilateral otitis media, and an 
increased rating for lumbar intervertebral disc syndrome will 
be discussed in the remand portion of this decision.  


FINDINGS OF FACT

1. The veteran's claim for service connection for 
cardiovascular disability, other than essential 
hypertension, is not plausible.  

2. The veteran's current gastrointestinal disabilities, to 
include a gastric ulcer, reflux esophagitis, a hiatal 
hernia, and gastritis had their onset during service.  

3. The veteran's tear of the right medial meniscus is 
currently manifested by pain, occasional swelling, 
crepitus, occasional instability, and slight limitation of 
knee motion.  

4. The veteran's sinusitis has not been the subject of any 
sinus surgery and does not involve osteomyelitis.  

5. The veteran's tendonitis of the right elbow causes 
intermittent pain and slight limitation of forearm 
flexion.  

6. The veteran has fairly frequent mixed tension, vascular, 
and migraine headaches which respond to medication and are 
not shown to be prostrating.  



CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for 
service connection for a cardiovascular disability, other 
than essential hypertension.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  

2. Gastrointestinal disability, including a gastric ulcer, 
reflux esophagitis, a hiatal hernia, and gastritis were 
incurred during service.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R.§ 3.303(d) 
(1998).

3. The criteria for a 10 percent evaluation for a torn medial 
meniscus of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R.§4.71 
(a), Diagnostic Codes 5257, 5259 (1998)  

4. The criteria for an evaluation in excess of 30 percent for 
sinusitis have not been met. .  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R.§4.97, 
Diagnostic Code 6513, effective prior to and on and after 
October 7, 1996.  

5. The criteria for a 10 percent evaluation for tendonitis of 
the right elbow have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R.§4.71 (a), 
Diagnostic Codes 5003, 5024, 5206, 5207, 5208 (1998)  

6. The criteria for an evaluation in excess of 10 percent for 
migraine headaches have not been met. 38 U.S.C.A. §§ 1155, 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R.§4.124(a), 
Diagnostic Code 8100 (1998)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis  

As noted above, the veteran's medical records from her first 
period of active service have not been obtained by the RO.  
Her examination prior to entrance onto her second period of 
active service is also not available.  On a June 1980 
physical examination during the latter period of service, the 
veteran's heart and vascular system were evaluated as normal 
as were her abdomen and viscera.  The veteran was 
hospitalized at a military facility from late August to early 
September 1985 for evaluation of complaints of abdominal pain 
in the left lower quadrant accompanied by nausea and 
anorexia.  No vomiting, diarrhea, dysuria or other symptoms 
were reported.  The pain was described as constant with 
episodes of sharp, stabbing discomfort.  Examination revealed 
slight tenderness to palpation in the left lower quadrant.  
There was some element of rebound present but no signs of 
definite peritoneal irritation.  Bowel sounds were active and 
a rectal examination revealed some tenderness on the pelvis 
floor.  X-rays performed prior to admission revealed no 
evidence of any obstructive pattern in the abdomen.  At the 
time of discharge, the diagnosis was abdominal pain of 
undetermined etiology.  A partial bowel obstruction was 
suspected but not proven.  

In January 1986, the veteran was seen with complaints of non-
radiating chest pains on the left side, below the shoulder.  
It was said that lying down or using the left arm made the 
pain worse.  Evaluation of the heart revealed a regular beat 
without premature ventricular contractions.  A chest X-ray 
was within normal limits.  An electrocardiogram (EKG) showed 
a questionable first-degree heart block, a prolonged PR 
interval and no evidence of a right bundle branch block.  A 
chest 
X-ray was unremarkable.  The assessment was chest wall pain.  
Further EKGs were performed in January and March 1987 because 
of chest pain complaints.  These studies were within normal 
limits.

In May 1990, the veteran was seen with complaints of "heart 
palpitations" which were unrelieved by rest.  It was said 
that the veteran had had a similar episode 4-5 years before.  
Evaluation revealed blood pressure of 140/100, a regular rate 
and rhythm and normal S1 and S2 sounds.  No click, late 
systolic murmur or S3-S4 rub was noted.  There was no 
reproduction of chest discomfort with palpation or 
inspiration.  An EKG was normal.  The impression was chest 
pain, noncardiac, resolving.  In June 1990, the veteran was 
seen with complaints of discomfort and heaviness in the lower 
abdomen.  After evaluation, the assessment was rule out 
cystitis.  

The veteran was seen in February 1993 with complaints of 
abdominal pain since she had begun taking sinus medication 
the previous day.  The assessment was abdominal pain 
secondary to sinus medication.  In August 1993, the veteran 
was seen with complaints of a recent exacerbation of 
intermittent left anterior chest pain.  The pain was 
described as squeezing in nature and lasted from 10 to 15 
minutes.  Evaluation of the heart revealed a regular rate and 
rhythm.  An EKG showed regular sinus rhythm.  When seen again 
in August 1993 for left upper pectoral pain, it was noted 
that the pain was not related to exertion but seemed to occur 
with increased stress.  The veteran also reported recent 
epigastric pain after taking Naprosyn but the pain resolved 
when the medication was discontinued.  The assessments 
included atypical chest pain with increased risk factors for 
coronary artery disease, hypertension and elevated 
cholesterol.  During evaluation for back pain in March 1994, 
it was reported that the pain and pressure in the chest had 
been determined in 1993 to be non-cardiac chest pain.  The 
following month, epigastric distress secondary to medication 
was again reported.  On the veteran's examination prior to 
separation from service, her heart and vascular system were 
evaluated as normal as were her abdomen and viscera.  

The veteran received outpatient treatment in November and 
December 1996 at a military hospital for chest and epigastric 
pains.  An upper gastrointestinal series performed in 
November 1996 showed a hiatal hernia and small ulcer at the 
gastroesophageal junction.  It was also noted in the clinical 
record that an upper gastrointestinal series (UGI) performed 
in 1975 showed a hiatal hernia and small ulcer at the 
gastroesophageal junction.  (In a subsequent letter, the 
veteran said that she did not recall being treated for 
gastrointestinal disorders from 1971 to 1978 and that the UGI 
referred to above was performed in November 1996 at a 
military facility).  An echocardiogram of December 1996 
showed normal left ventricular function and findings which 
were suspicious for an atrial septal defect.  A biopsy of the 
antrum/esophagus-cardiac junction and the gastroesophageal 
junction revealed mild chronic gastritis of the antral 
gastric mucosa and reactive changes consistent with reflux 
esophagitis.  Helicobacter organisms were also detected and 
it was noted that the veteran required H. Pylori eradication.  

In December 1996, the veteran underwent further evaluation at 
private medical facilities for chest pain and palpitations.  
She gave a history of a 1994 thallium scan which was 
negative.  On evaluation, jugular venous pulses were normal 
and the carotids had good upstrokes without audible bruits.  
The point of maximum impulse was normal.  There was a normal 
split S2 and no appreciable S3.  There was some prominence of 
pulmonary outflow and some prominence of her P2.  The abdomen 
was not tender and there was no clubbing, cyanosis or edema.  
Pulses were intact.  Review of the EGK from a military 
facility showed evidence of a normal sinus rhythm with a 
normal axis.  There was a slight intraventricular conduction 
delay but, overall, the study was within normal limits 
without evidence of right ventricular hypertrophy or axis 
deviation.  A chest X-ray was reported to be normal.  A 
transesophageal echocardiogram was performed which resulted 
in an impression of evidence of a patent foramen ovale with 
left to right shunting, but without evidence of a discrete 
atrial septal defect.  The right chamber sizes appeared to be 
normal with preserved RV systolic function.  The aortic, 
mitral, and tricuspid valves appeared to be normal.  The size 
and function of the left ventricle appeared normal and the 
aorta also appeared to be normal.  There was no evidence of 
intracardiac masses, thrombi, or pericardial effusion.  

Further cardiac monitoring was performed privately in January 
1997 and was benign. Sinus tachycardia without evidence of 
SVT or ventricular arrhythmia was reported.  There was no 
evidence of sinus pauses or high-grade AV block.  After 
further private evaluation in August 1997, the clinical 
impression was that the veteran had chest discomfort which 
was somewhat atypical and right sided.  Her history of reflux 
and gastritis was noted and it was believed possible that her 
symptoms may be noncardiac in origin, and to be 
gastrointestinal in etiology.  Subsequent treatment for 
gastroesophageal reflux disease was indicated.

As noted above, the RO has increased the evaluation for the 
veteran's sinusitis to 30 percent disabling.  On a May 1998 
VA examination of the nose, sinuses, larynx, and pharynx, the 
veteran complained of a combination of chronic sinusitis and 
chronic ear problems.  She gave a history of recurrent sinus 
infections which occur four to six times a year and 
necessitated antibiotic treatment.  During these episodes she 
suffered from ear pain, nasal discharge, frontal headaches, 
crusting, and halitosis during these episodes.  There was no 
history of sinus surgery.  Examination of the nose revealed 
dry crusting of the turbinate and septum bilaterally.  The 
diagnoses included history of recurrent sinusitis.  

On VA cardiovascular examination in June 1998, the veteran 
gave a history of an atrial septal defect.  The examiner 
noted that a December 1996 tranesophageal echocardiogram 
found a patent foramen ovale with minimal left to right flow.  
The veteran was said to have no symptoms secondary to this 
finding.  After reviewing the veteran's claims folder, the 
examiner commented that she had a history of a patent foramen 
ovale, but no history of an atrial septal defect.  The 
doctor's diagnosis was that a patent foramen ovale was not a 
pathologic entity and had no bearing on the veteran's 
hypertension.  It was not caused by or worsened by any 
service-connected disability and did not predispose the 
veteran toward any other cardiovascular disability.  

On VA neurological examination in July 1998, the veteran gave 
a history of from two to four headaches a month.  She 
described her headaches as variable in quality and intensity 
from a sharp pain in the region of the left eye to a 
squeezing diffuse pain around the head and on the top of the 
head.  The headaches were said to be typically long lasting 
and typically associated with light sensitivity and 
occasionally associated with nausea.  She took Imitrex for 
severe headaches and this was somewhat helpful but did not 
completely relieve the pain.  She reported that she was not 
losing significant time from work because of headaches.  
According to her history, this did not mean that she was 
unimpaired.  Evaluation revealed no pertinent abnormalities.  
The diagnosis was a chronic headache syndrome.  The headaches 
were characteristic of both vascular and migraine headaches 
without aura, as well as tension-type headache.  While the 
veteran had from 2 to 4 of these episodes a month, she did 
not have any social or economic impairment of note.  

On an October 1998 VA orthopedic examination, the veteran 
complained of persistent right knee pain since a 1991 trauma 
due to a fall.  She reported occasional swelling of the knee 
but never had fluid withdrawn from the knee.  She also noted 
occasional giving way of the knee as well as intermittent 
crepitus.  The veteran reported falling on several occasions.  
Locking of the knee was denied, as was a history of 
subjective instability.  She complained that her knee 
symptoms caused her to limit the time that she could stand.  
On evaluation, the veteran walked with a minimal antalgic 
gait.  Range of motion in the right knee was from full 
extension to 120 degrees of flexion.  There was a positive 
McMurray's sign and localized joint line tenderness.  The 
Lochman's was negative and there was a negative pivot shift.  
The knee was stable to varus/valgus stress.  No effusion was 
identified.  The assessment was degenerative tear, medial 
meniscus.  

On VA orthopedic examination of the right elbow in October 
1998, the veteran reported the spontaneous onset of pain 
without any trauma.  There were no specific exacerbating 
factors, but the veteran said that the elbow would hurt with 
any sort of lifting, although she had never dropped anything.  
She said that the symptoms were intermittent and that she was 
currently asymptomatic.  She said that the pain would flare 
up once or twice a month and last for a day.  In addition, 
the veteran said that her elbow bothered her less since she 
had left the service because her activities were less 
strenuous.  On evaluation, range of motion of the elbow was 
from full extension to 130 degrees of flexion.  This was 
equivalent to the other elbow and the carrying angle of the 
right elbow was normal.  There was no tenderness over the 
ulnar nerve at the cubital tunnel.  She was nontender over 
the posterior inner osseous nerve at the arcade of Frohse to 
Tinel's test.  There was no tenderness over the lateral or 
medial epicondylar region.  The assessment was normal 
examination of the right elbow.  

II. Service Connection for Cardiovascular Disability, other 
than Hypertension.  

The Board notes initially that the veteran is already service 
connected for hypertension, currently evaluated as 10 percent 
disabling.  She contends that she has additional 
cardiovascular disability, particularly an atrial septal 
defect, which warrants service connection.  

As was noted in the Board's January 1998 remand, service 
connection would be warranted for hypertensive cardiovascular 
disease or arteriosclerotic heart disease if the evidence 
demonstrated their existence, because service connection for 
hypertension is already in effect.  The development of such 
acquired heart pathology would be viewed as a progression of 
the service-connected essential hypertension.  However, the 
record does not show that the veteran currently has either 
hypertensive cardiovascular disease or arteriosclerotic heart 
disease.  Nor does she currently have any acquired 
cardiovascular pathology other than essential hypertension.  
What she has is a patent foramen ovale which is a congenital 
abnormality.  The VA physician described it as not being a 
pathological entity on the most recent VA cardiovascular 
examination in June 1998.  A congenital defect, per se is not 
a disability for which service connection may be granted.  38 
C.F.R.§ 3.303(c) (1998).  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110,1131(West 1991).  Service connection may also be 
granted for cardiovascular disease which is manifest to a 
degree of 10 percent or more within the first post service 
year.  38 U.S.C.A.§§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R.§§ 3.307, 3.309(1998).  Service connection may be 
granted for any disease diagnosed after service discharge, 
when all the evidence establishes that it was incurred in 
service.  38 C.F.R.§ 3.303(d)  

The threshold question in regard to the issue of service 
connection for cardiovascular disability, other than 
hypertension, is whether the veteran has met his burden of 
submitting evidence of a well-grounded (i.e. plausible) 
claim.  If not, the claim must fail and there is no duty to 
assist the veteran in further development.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board finds that the veteran has not submitted a well-
grounded claim for service connection for cardiovascular 
disability other than essential hypertension.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
According to a decision by the Court, a well-grounded claim 
requires competent medical evidence of a current disability 
(a medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence) and a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

The evidence of record reveals that the veteran was seen on 
several occasions during service for evaluations to determine 
if her complaints of chest pain and "heart palpitations" 
had a cardiovascular etiology.  None of these evaluations 
identified any cardiac pathology which was causing these 
symptoms.  An EKG conducted at a military facility after the 
veteran's discharge from service revealed what was thought to 
be an atrial septal defect.  Subsequent exhaustive 
evaluations at a private medical facility did not confirm the 
presence of an atrial septal defect but did reveal a patent 
foramen ovale.  A VA cardiovascular examination conducted in 
June 1998 found only the already service-connected 
hypertension and a patent foramen ovale.  

In view of the lack of any competent medical evidence 
demonstrating that the veteran currently has acquired 
cardiovascular disability, aside from her already service-
connected hypertension, it is apparent that the criteria for 
a well-grounded claim as delineated by the Court in Caluza, 
supra, have not been met.  Therefore the claim for service 
connection for cardiovascular disability, other than 
essential hypertension, is not well grounded and must be 
denied.  


III. Entitlement to Service Connection for Gastrointestinal 
Disability.  

Initially, the Board notes that the veteran's claim for 
service-connection for gastrointestinal disability is well 
grounded, in that the claim is plausible.  The Board also 
finds that all relevant facts have been developed in regard 
to this claim and that no further development is required in 
order to assist the veteran in the development of this claim 
as mandated by 38 U.S.C.A.§ 5107(a).  

Service connection is warranted where the evidence of record 
establishes that a particular disease resulting in disability 
was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110,1131(West 1991).  Service connection may also be 
granted for a gastric ulcer or duodenal ulcer if it is 
manifested to a degree of 10 percent or more within the first 
post service year.  38 U.S.C.A.§§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R.§§ 3.307, 3.309 (1998).  Service 
connection may be granted for any disease diagnosed after 
service discharge, when all the evidence establishes that it 
was incurred in service.  38 C.F.R.§ 3.303(d)  

The veteran's service medical records contain references to 
treatment for indigestion and also document several 
evaluations for chest pain.  The veteran's complaints of 
indigestion were usually attributed to the use of 
medications.  The evaluations for chest pain conducted during 
service were focused on the possibility of cardiovascular 
pathology rather than a gastrointestinal disorder.  These 
chest pains were generally considered to be noncardiac in 
nature.  Subsequent to service, the veteran was again 
evaluated for complaints of epigastric pain and for chest 
pain.  An upper gastrointestinal series showed a hiatal 
hernia and a small ulcer at the gastroesophageal junction.  A 
biopsy also showed mild chronic gastritis and findings 
consistent with reflux esophagitis.  

The Board notes that the veteran's chest pain symptomatology 
during and subsequent to service is compatible with a hiatal 
hernia, an ulcer at the gastroesophageal junction, and/or 
reflux esophagitis.  The veteran's inservice complaints of 
indigestion are compatible with gastritis.  All of this 
pathology was documented two years after discharge from 
service based on extensive testing which had not been done 
prior to that time.  As such, the above noted symptoms in 
service have taken on added significance.  As noted above, 
service connection may be granted for disabilities diagnosed 
after service when the evidence indicates that such were 
incurred during service 38 C.F.R.§ 3.303(d).  Accordingly the 
Board is of the opinion that the hiatal hernia, 
gastroesophageal ulcer, reflux esophagitis and gastritis 
diagnosed two years after service discharge had their onset 
during service. Therefore these disorders warrant service 
connection.  

The board also notes that the veteran's 1996 biopsy also 
detected the presence of H Pylori bacteria.  However, this 
finding, in and of itself, does not represent a disease 
entity and therefore does not warrant service connection.  

IV. Increased rating for Sinusitis

Initially, the Board notes that the veteran's claim for an 
increased rating for sinusitis is well grounded, in that it 
is plausible.  The Board also finds that all relevant facts 
have been developed in regard to this claim and no further 
development is required in order to assist the veteran in its 
development as mandated by the provisions of 
38 U.S.C.A.§ 5107(a).  

38 U.S.C.A.§ 1155 (West 1991 &Supp. 1998) and 38 C.F.R. Part 
4 (1998) provide that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  

The rating criteria for the evaluation of sinusitis were 
revised in October 1996.  The Court has held that, where the 
law and regulations change after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Since the veteran's sinusitis was assigned a 30 percent 
disability rating by the RO in a July 1998 rating decision, 
the Board will consider the veteran's claim for an increased 
for an evaluation in excess of 30 percent under the schedular 
criteria in effect prior to October 1996 and the criteria 
which has been in effect since that time.  

Under the criteria for the evaluation of sinusitis prior to 
October 7, 1996, a 50 percent evaluation was assignable under 
Diagnostic Code 6513 for sinusitis  when the disorder had 
been the subject of surgery and when there had been a radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or with severe symptoms after repeated operations.  
Under the schedular criteria of Diagnostic Code 6513 in 
effect on and after October 7, 1996, a 50 percent evaluation 
is warranted for sinusitis following radical surgery with 
chronic osteomyelitis, or with near constant sinusitis 
characterized by headache pain and tenderness of the affected 
sinus, and with purulent discharge or crusting after repeated 
surgeries.  

On the veteran's most recent VA examination of the sinuses in 
1998, it was specifically reported that the veteran had never 
undergone surgery for the treatment of her sinusitis.  
Moreover, there were no findings of any osteomyelitis.  In 
the absence of sinus surgery and of severe sinusitis post 
operatively, it is apparent that the veteran's service 
connected sinusitis does not warrant a 50 percent evaluation 
under either the old or new schedular criteria for evaluating 
sinusitis.  Therefore, the veteran's service-connected 
sinusitis remains 30 percent disabling at the current time.  


V. Increased Ratings for Right Knee Disability, Right Elbow 
Disability and Migraine Headaches.

Initially, the Board notes that the veteran's claims for 
increased ratings for right knee and right elbow disorders, 
and for migraine headaches are well grounded, in that the 
claims are plausible.  The Board also finds that all relevant 
facts have been developed in regard to these claims and that 
no further development is required in order to assist the 
veteran in the development of these claims as mandated by 38 
U.S.C.A.§ 5107(a).  

38 U.S.C.A.§ 1155 (West 1991 &Supp. 1998) and 38 C.F.R. Part 
4 (1998) provide that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  

The veteran is currently assigned a noncompensable evaluation 
for her service-connected medial meniscus tear of the right 
knee under the provisions of 38 C.F.R.§ 4.71(a), Diagnostic 
Code 5257.  In order to warrant a 10 percent evaluation under 
the provisions of this Diagnostic Code, the evidence must 
demonstrate knee impairment which results in slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
is assigned if moderate recurrent subluxation or lateral 
instability is demonstrated.  Under the provisions of 38 
C.F.R. § 4.71(a), Diagnostic Codes 5260-5261, a 10 percent 
evaluation would also be warranted if the evidence 
demonstrated limitation of knee flexion to 45 degrees or 
limitation of knee extension to 10 degrees.  A 20 percent 
evaluation would be warranted if the evidence demonstrated 
limitation of knee flexion to 30 degrees or limitation of 
knee extension to 15 degrees.  A 10 percent evaluation is 
also assignable for symptomatic residuals of the removal of 
the semilunar cartilage under Diagnostic Code 5259 and a 20 
percent evaluation is assigned under Diagnostic Code 5258 for 
a dislocated semilunar cartilage with frequent episodes of 
"locking", pain, and effusion into the joint.  Since the 
evidence does not demonstrate that the veteran has ankylosis 
of the right knee or impairment of the left tibia and fibula, 
the provisions of Diagnostic Codes 5256 and 5262 are not for 
application in this case.  The Board also notes that 
according to the opinion of the VA General Counsel dated July 
1, 1997 (VAOPGPREC 23-97), a claimant who is found to have 
both arthritis and instability of the knee may be rated 
separately under 38 C.F.R.§ 4.71, Diagnostic Codes 5003 and 
5257.  However, since the evidence of record does not 
demonstrate the presence of arthritis in the veteran's right 
knee, such is not relevant in the instant case.  

On an October 1998 VA orthopedic examination, the veteran 
complained of persistent right knee pain and occasional 
swelling in the knee.  She also reported occasional giving 
way of the knee which caused her to fall.  She was noted to 
walk with a minimal antalgic gait but the knee was stable to 
varus/valgus stress.  Range of motion was from full extension 
to 120 degrees of flexion.  There was a positive McMurray's 
sign and localized joint line tenderness.  The Lochmann's was 
negative and there was a negative pivot shift.  No effusion 
was identified.  

The Board is mindful of the Court's decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1992) and notes the veteran's 
complaints of persistent pain in the right knee.  In view of 
the very slight limitation of knee motion noted on the above 
examination, however, it is apparent that the recent clinical 
findings indicate that the veteran does not have limitation 
of knee extension or limitation of knee flexion to a degree 
warranting a compensable evaluation for the knee disability 
under Diagnostic Codes 5260 or 5261, even with consideration 
of her complaints of knee pain.  However, the Board notes 
that the recent examination found a minimal antalgic gait as 
well as a complaint of occasional giving way of the right 
knee with resulting falls.  The knee was stable to 
varus/valgus stress on recent examination.  However, these 
findings equate to slight disability due to instability of 
the knee.  Since that is the case, a 10 percent evaluation is 
warranted under Diagnostic Code 5257.  Diagnostic Code 5259 
is not applicable here because the right knee has not been 
the subject of surgery.  Since the evidence does not 
demonstrate findings indicative of moderate subluxation or 
lateral instability in the right knee, a 20 percent 
evaluation is not assignable Diagnostic Code 5257.  In 
addition, the recent evidence does not demonstrate frequent 
episodes of "locking", pain, and effusion into the right 
knee joint.  Therefore, a 20 percent evaluation is not 
assignable under Diagnostic Code 5258.  

The veteran's tendonitis of the right elbow is specifically 
evaluated on the basis of limitation of elbow motion as 
provided by 38 C.F.R.§ 4.71(a), Diagnostic Code 5024.  Under 
the provisions of Diagnostic Codes 5206 and 5207, a 10 
percent evaluation is warranted for tendonitis of the right 
elbow with limitation of forearm flexion to 100 degrees or 
for limitation of forearm extension to 45 degrees.  With 
limitation of forearm flexion to 90 degrees or limitation of 
forearm extension to 75 degrees, a 20 percent evaluation is 
warranted for tendonitis of the right elbow.  A 20 percent 
evaluation is also warranted for right elbow tendonitis under 
Diagnostic Code 5208 with forearm flexion limited to 100 
degrees and extension limited to 45 degrees.  In addition, a 
non compensable limitation of motion due to tendonitis in a 
major joint, including the elbow, warrants a 10 percent 
evaluation under 38 C.F.R§ 4.71(a), Diagnostic Codes 5003, 
5024.  

The veteran's most recent VA examination noted that right 
elbow flexion was limited to 130 degrees.  There was no 
limitation of extension.  This shows that the veteran has 
only very slight limitation of motion in her right elbow.  
See 38 C.F.R.§ 4.71(a), Plate I.  However, since 38 
C.F.R§ 4.71(a), Diagnostic Codes 5003, 5024, provides that a 
10 percent evaluation shall be assigned when there is 
noncompensable limitation of motion in a joint due to 
service-connected tendonitis, a 10 percent evaluation is 
warranted for the veteran's right elbow disability.  Inasmuch 
as the limitation of motion of the elbow is non compensable 
under Codes 5206, 5207, and 5208, the right elbow disorder 
may not receive a 20 percent rating under any of those 
Diagnostic Codes.  

The veteran's migraine headache disability is currently 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R.§ 4.124(a), Diagnostic Code 8100, which is specific to 
migraine headaches.  Under the provisions of Diagnostic Code 
8100, a 10 percent evaluation if warranted for characteristic 
prostrating attacks of migraine headaches averaging one in 
two months over the last several months.  A 30 percent 
evaluation is assigned for characteristic prostrating attacks 
of migraine headache occurring on an average of once a month 
over the last several months.  A 50 percent evaluation is 
assigned with very frequent and completely prostrating 
attacks of migraine headache which are productive of severe 
economic inadaptability.  

It is apparent from the veteran's most recent VA neurological 
examination that she has a combination of migraine headaches 
and less serious vascular and tension-type headaches.  While 
these headaches occur from two to four times monthly, they 
are of varying degrees of severity.  It is also apparent that 
some relief is provided by medication and that the veteran's 
headaches have not significantly interfered with employment.  
While the veteran's headaches do cause some impairment, the 
evidence does not show that she has characteristically 
prostrating attacks of headaches which occur on an average of 
once a month.  Accordingly, an evaluation in excess of 10 
percent for the veteran's headache disability is not 
currently warranted.  


ORDER

Service connection for a cardiovascular disorder, other than 
hypertension, is denied.

Service connection for gastrointestinal disability to include 
a gastric ulcer, reflux esophagitis, and a hiatal hernia is 
granted.  

Entitlement to an evaluation in excess of 30 percent for 
sinusitis is denied.  

Entitlement to a 10 percent evaluation for a medial meniscus 
tear of the right knee is granted, subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to a 10 percent evaluation for tendonitis of the 
right elbow is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
migraine headaches is denied.  



REMAND

As noted in the Board's remand of January 1998, the veteran 
has asserted that she has otitis media which was caused or 
aggravated by her service-connected sinusitis.  In the 
previous remand, the RO was instructed to afford the veteran 
a VA ear nose and throat examination to determine the 
presence and etiology of any otitis media.  Thereafter, the 
RO was to adjudicate the issue of secondary service 
connection for otitis media.  

A VA ear, nose, and throat examination was conducted in May 
1998.  At that time, the veteran gave a history of a 
combination of ear problems connected with sinusitis and 
complained of ear pain and fullness with intermittent hearing 
problems.  However, the physical examination made only a 
cursory reference to the veteran's ears and did not mention 
either the presence or absence of otitis media.  The examiner 
made no comment regarding the relationship between the 
veteran's ear complaints and her service-connected sinusitis.  
Nonetheless, the RO, in a rating decision of July 1998, 
proceeded to deny the veteran's claim for secondary service 
connection for otitis media as not well grounded.  Further 
development of the issue of entitlement to secondary service 
connection for otitis media is necessary prior to further 
appellate consideration.  

The veteran is also seeking an increased rating for her 
service connected low back disorder.  In the January 1998 
remand, the RO was instructed to afford the veteran a VA 
orthopedic examination of her low back disability which would 
provide specific information which was responsive to the 
provisions of 38 C.F.R. §§ 4.40, and 4.45 as required by the 
Court in DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran was afforded a VA orthopedic examination of her 
lumbar spine in July 1998.  The examiner commented, among 
other things, about the range of motion of the left hip.  He 
concluded that the veteran's history of pain radiating down 
the left lower extremity and stopping at the knee is 
consistent with degenerative changes of the hip which 
irritate the obturator nerve.  Then he went on to note that 
the examination was not consistent with degenerative changes 
of the hip.  No X-ray of the left hip was taken.  These are 
mutually contradictory conclusions, and, they appear to have 
formed the basis for the further conclusion that clinical 
examination of the lumbar spine was normal.  While the 
veteran's complaints of constant low back pain were noted by 
the examining physician, he made no comments in regard to the 
veteran's lumbar spine disability responsive to the 
provisions of 38 C.F.R.§§ 4.40, and 4.45.  Since this is the 
case, a further VA orthopedic examination is necessary prior 
to further appellate consideration of the issue of an 
increased rating for the veteran's low back disability.  

In view of the above, the issues of entitlement to secondary 
service connection for bilateral otitis media and entitlement 
to an increased rating for lumbar intervertebral disc 
syndrome of this case is again REMANDED to the RO for the 
following action:  

1. The veteran should also be afforded a 
special VA ear nose and throat 
examination to determine the current 
presence or absence of bilateral 
otitis media, and if present, the 
etiology thereof.  All pertinent 
clinical findings reported in detail.  
The claims folder, including a copy of 
this remand, must be made available to 
the examining physician so that the 
pertinent clinical records may be 
studied in detail.  In the report of 
the examination, the examining 
physician should specifically state 
that he has reviewed the claims 
folder.  At the conclusion of the 
examination, the examiner should 
comment as to whether the veteran has 
otitis media in the right ear and/or 
left ear.  If otitis media is found in 
one or both ears the examiner should 
state whether it was caused by or 
aggravated by sinusitis.  

2. The veteran should also be afforded a 
VA orthopedic examination to determine 
the current severity of her service-
connected lumbar intervertebral disc 
syndrome.  Any special study deemed 
necessary by the examiner should be 
performed.  The claims folder, 
including a copy of this remand, must 
be made available to the examining 
physician so that the pertinent 
clinical records can be studied in 
detail.  He should state in the 
examination report that he has 
reviewed the claims folder.  The 
examiner should report the pertinent 
medical complaints, symptoms, and 
clinical findings, including the range 
of motion in the lumbar spine in 
degrees of flexion and extension.  The 
examiner should characterize any 
limitation of lumbar spine motion as 
slight, moderate, or severe.  The 
examiner should also comment on the 
presence or absence of muscle spasm, 
listing of the whole spine to the 
opposite side, a positive Goldwaite's 
sign, and abnormal mobility on forced 
motion of the spine.  The examiner 
should also state whether the 
veteran's service-connected lumbar 
intervertebral disc syndrome is mild, 
moderate with recurring attacks, 
severe with recurrent attacks and 
intermittent relief; or pronounced 
with persistent symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm or other neurological 
findings appropriate to the site of 
the diseased disc with little 
intermittent relief.  The examiner 
should also comment on functional 
limitation caused by the veteran's low 
back disorder in light of the 
provisions of 38 C.F.R.§§ 4.40, 4.45.  
As such, the examiner should report 
any weakened movement, excess 
fatigability on use, pain on 
undertaking motion, or incoordination 
caused by the veteran's low back 
disorder.  If weakened movement, 
excess fatigability, pain on 
undertaking motion or incoordination 
are not observed, this too should be 
specifically noted in the examination 
report.  If possible, the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, pain on undertaking 
motion, or incoordination, if any, 
should be expressed by the examiner.  

3. Then, the RO should again adjudicate 
the issues of entitlement to secondary 
service connection for bilateral 
otitis media, and entitlement to an 
increased rating for lumbar 
intervertebral disc syndrome.  If 
these benefits are not granted, the 
veteran and her representative should 
be provided a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required of the veteran until she is so 
informed.  The purpose of this remand is to obtain additional 
clinical evidence and to comply with precedent decisions of 
the Court.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

